       Case 6:11-cr-60131-AA    Document 288     Filed 04/17/20   Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



UNITED STATES OF AMERICA,                                 Case No. 6:11-cr-60131-AA
                                                                   6:15-cr-00113-AA
                                                          ORDER AND OPINION
v.

RONALD JOLING, et al,

             Defendant,


AIKEN, District Judge:

       Now before the Court is defendant Ronald Joling’s Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (doc. 274) Specifically, defendant requests

that his sentence be reduced immediately to one of time served and that his conditions

of supervised release be amended to include 31 months of home confinement. This

motion is based on the First Step Act of 2018 (“FSA”). Pub. L. No. 115-391, 132 Stat.

5194 (2018). The FSA allows prisoners to petition courts for sentence modifications,

after exhausting administrative procedures, based on extraordinary and compelling




Page 1 – ORDER AND OPINION
       Case 6:11-cr-60131-AA    Document 288     Filed 04/17/20   Page 2 of 14




reasons—a process also known as compassionate release. For the reasons set forth

below, the motion is GRANTED.1

                                  BACKGROUND

      Defendant was previously found guilty after a jury trial for one count of

Conspiracy to Defraud the United States in violation of 18 U.S.C. § 371, one count of

Tax Evasion in violation of 26 U.S.C. § 7201, and two counts of Filing a False Federal

Tax Return in violation of 26 U.S.C. § 7206(1) in case number 6:11-cr-60131-AA. On

December 11, 2015, this Court sentenced defendant to 97 months in custody with a

three-year term of supervised release to follow. The defendant appealed to the Ninth

Circuit Court of Appeals alleging various errors at trial and sentencing. (doc. 235)

The Ninth Circuit ultimately affirmed the decisions of this Court. (doc. 268)

      On February 18, 2016, defendant pleaded guilty to one count of Conspiracy to

File Retaliatory Liens in case number 6:15-cr-00113-AA, pursuant to an agreement

with the government. He was sentenced by U.S. District Judge Michael McShane to

6 months in custody to run consecutively with his sentence in 6:11-cr-60131-AA.2

      Defendant has been in custody since October 5, 2015 and additionally was held

in custody for two months while awaiting trial. Consequently, he has served a total

56 months of his original sentence. When adding in his good time credit earned,




      1  The Court heard argument on this matter on April 15, 2020. During that
hearing the Court granted the motion with an opinion to follow. An amended
judgement was entered on April 17, 2020
      2 The government argues that because defendant has served over four years of

sentence, the six-month sentence in his 2015 case has been completed and any
sentence reduction would occur in the 2011 case. The Court agrees.


Page 2 – ORDER AND OPINION
       Case 6:11-cr-60131-AA      Document 288   Filed 04/17/20   Page 3 of 14




defendant has served the equivalent of a 66-month sentence. Defendant is currently

held at FCI Butner (Low) in North Carolina. Bureau of Prison (“BOP”) records

indicate that his current projected release date is November 30, 2022. Def. Mot. for

Release Ex. F. at 3.

      On September 24, 2019, defendant applied for compassionate release under 18

U.S.C. 3582(c)(1)(a) to the Warden at FCI Butner. On October 2, 2019, the Warden

denied his request, finding that defendant did “not meet the criteria terminal medical

conditions at this time.” Id. Ex. E. at 1.

                                     STANDARD

      A federal district court generally “may not modify a term of imprisonment once

it has been imposed.” 18 U.S.C. § 3582(c); see, Dillon v. United States, 560 U.S. 817,

824–25 (2010). Compassionate release provides an exception in rare cases. United

States v. Holden, 2020 WL 1673440, at *2 (D. Or. Apr. 6, 2020). Section

3582(c)(1)(A) provides that:

      the court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility,
      whichever is earlier may reduce the term of imprisonment . . . after
      considering the factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction; [...]

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).




Page 3 – ORDER AND OPINION
       Case 6:11-cr-60131-AA     Document 288     Filed 04/17/20   Page 4 of 14




       The Policy Statement issued by the United States Sentencing Commission, §

1.B.1.13 of the U.S. Sentencing Guidelines, was last amended in November 2018

before the FSA was passed. Application Note 1 to § 1B1.13 identifies extraordinary

and compelling reasons in four categories: 1.) the medical condition of the defendant,

2.) age of the defendant, 3.) family circumstances, and 4.) other reasons, as

determined by the Director of the BOP, in a defendant’s case amounting to an

extraordinary and compelling reason, “other than, or in combination with, the

reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 cmt. n. 1(A)–

(D).

       The Policy Statement also requires a finding that “the defendant is not a

danger to the safety of any other person or to the community provided in 18 U.S.C. §

3142(g).”3 § 1B1.13(2)

       Finally, the Policy Statement notes that “[t]he court is in a unique position to

determine whether the circumstances warrant a reduction (and, if so, the amount of

reduction).” Id. n.4.

       A defendant seeking a reduction in his terms of imprisonment bears the burden

to establish both that he has satisfied the procedural prerequisites for judicial review




       3Section 3142(g) identifies the following factors a court must consider in
determining whether conditions of release will reasonable assure the safety of any
other person and the community: 1.) the nature and circumstances of the offense
charged, 2.) the weight of the evidence against the person, 3.) the history and
characteristics of the person, and 4.) the nature and seriousness of the danger to any
person or the community that would be posed by the person’s release.


Page 4 – ORDER AND OPINION
       Case 6:11-cr-60131-AA     Document 288     Filed 04/17/20   Page 5 of 14




and that compelling and extraordinary reasons exist to justify compassionate release.

United States v. Holden, 2020 WL 1673440, at *3 (citing 18 U.S.C. § 3582(c)(1)(A))

                                    DISCUSSION

      For the Court to exercise its authority under 18 U.S.C. § 3582(c)(1)(A) to reduce

defendant’s sentence it must 1.) find the appropriate administrative remedies were

exhausted and the statutorily prescribed time period has passed, 2.) find that

extraordinary and compelling reasons exist for a sentence reduction, 3.) consider the

sentencing factors under 18 U.S.C. § 3553(a), and 4.) ensure any reduction is

consistent with applicable policy statements from the sentencing commission.

      Initially, the Court notes that on September 24, 2019, defendant filed a formal

application for compassionate release at FCC Butner, which was rejected on October

2, 2019. More than thirty days have passed since defendant submitted his request to

the warden at his facility which was ultimately denied. See Brown v. United States,

411 F.Supp.3d 446, 452 (S.D. Iowa 2019) (“Exhaustion occurs when the BOP denies

a defendant’s application or lets thirty days pass without responding to it.”) (internal

citations omitted). Thus, the present motion is properly before this Court.

      Next, the Court considers whether extraordinary and compelling reasons

warrant a sentence reduction in this case. The Court finds that the scenario provided

in U.S.S.G. § 1B1.13 cmt. N. 1(A)(ii), in combination with cmt. N. 1(D), applies in this

case. Under § 1B1.13 cmt. N. 1(A)(ii), extraordinary and compelling reasons exist,

inter alia, when “the defendant is suffering from a serious physical or medical

condition, that substantially diminishes the ability of the defendant to provide self-




Page 5 – ORDER AND OPINION
       Case 6:11-cr-60131-AA    Document 288       Filed 04/17/20   Page 6 of 14




care within the environment of a correctional facility and from which he or she is not

expected to recover.” Id.

      Alternatively, § 1B1.13, as currently written, would not constrain this Court’s

ability to find extraordinary and compelling reasons in this case. As the Sentencing

Commission’s policy statement was not amended after enactment of the FSA “a

growing number of district courts have concluded the Commission lacks an applicable

policy statement regarding when a judge can grant compassionate release” …

“because the Commission never harmonized its policy statement with the FSA.”

United States v. Mondaca, 2020 WL 1029024, at *3 (S.D. Cal. Mar. 3, 2020); (citing

Brown, 411 F. Supp. 3d at 447, 499 (canvassing district court decisions)); see also

United States v. Redd, 2020 WL 1248493, at *6. (E.D. Va. Mar. 16, 2020) (“[T]here

does not currently exist, for the purposes of satisfying the [“FSA’s] ‘consistency’

requirement, an ‘applicable policy statement.’”)

      The Court is persuaded by the reasoning of numerous other district courts and

holds that it is “not constrained by the BOP Director’s determination of what

constitutes extraordinary and compelling reasons for a sentence reduction.” United

States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn, Mar. 4, 2020); see also United

States v. Perez, , 2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020) (“[A] majority of

federal district courts have found that the most natural reading of the amended §

3582(c) and § 994(t) is that the district court assumes the same discretion as the BOP

director when it considers a compassionate release motion properly before it.”)




Page 6 – ORDER AND OPINION
       Case 6:11-cr-60131-AA    Document 288     Filed 04/17/20   Page 7 of 14




      The Court first acknowledges the global crisis caused by the 2019 novel

Coronavirus (“COVID-19”). The pandemic has killed thousands, sickened millions,

and disrupted stability and security in the lives of billions. Americans are inundated

daily with news of the spread of this highly contagious and deadly virus. As of the

order granting defendant’s release, there have more than 2 million reported cases

worldwide. Coronavirus COVID-19 Global Cases, CENTER FOR SYSTEMS

SCIENCE      AND     ENGINEERING        AT    JOHNS      HOPKINS      UNIVERSITY,

https://coronavirus. jhu.edu/map.html (last visited Apr. 15, 2020, at 4:52 P.M.). More

600,000 of those cases have occurred in the United States. Id. Over 130,000 deaths

around the world have attributed to the virus, nearly 25,000 of which have reported

in this country. Id. Further spread of infection and death are likely.4    Across the

world, government and private institutions alike were unprepared for this outbreak

or its ramifications. In the United States, “the President has declared a National

Emergency due to the spread of the novel coronavirus and states and localities across

the nation have implemented measures to stymie its rapid spread.” United States v.

Muniz, 2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020)

      Prisoners are particularly vulnerable to infection. Center for Disease Control,

Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities (Mar. 23, 2020), https://www.cdc.gov/




      4 “[T]here is no clear proof that humans develop lasting immunity to COVID-
19, meaning that there are likely to be recurrences of the disease over the coming
months and years until a vaccine is developed, or if and when humans do in fact
develop or herd immunity.” Def’s Reply to Mot. for Release Ex. A. at *3.


Page 7 – ORDER AND OPINION
       Case 6:11-cr-60131-AA    Document 288     Filed 04/17/20   Page 8 of 14




coronavirus/2019-ncov/community/correction-detention/guidance-correctional-

detention.html. The government argues here and in similar cases that a generalized

threat of contracting coronavirus is insufficient to warrant compassionate release.

However, the Court finds that there is a specific and imminent threat to the

defendant in this case. Indeed, the wider Federal Corrections Complex in Butner,

North Carolina where defendant is held now has “the highest number of coronavirus

cases of any federal correctional complex in the United States.” Mitchell McCluskey,

Chris Boyette and Susannah Cullinane, A North Carolina Prison Complex Has 60

Inmates and 23 Staff Members with Coronavirus, CNN (Apr. 12, 2020),

https://www.cnn.com/2020/04/12/us/butner-prison-coronavirus-cases/index.html.

      Defendant argues that his health condition is fragile, making him acutely at

risk given the current spread of COVID-19. The Court has reviewed the medical

records submitted. Defendant has been diagnosed with underlying conditions of

hypertension, atherosclerosis, a history of transient ischemic attacks, dyslipidemia,

obesity, history of left lower extremity fracture. Additionally, he was diagnosed with

prostatic adenocarcinoma or high-risk group 2 prostate cancer in 2018.           When

defendant was examined for possible spread of this cancer, he was diagnosed with a

second cancer, nasopharyngeal plasmacytoma, also in 2018.

      Defendant received radiation treatment from January 30, 2019, to March 12,

2019 for his nasal passage cancer. Defendant then underwent another series of

radiation for the prostate cancer from March 27, 2019, through May 23, 2019. He

was then prescribed Lupron hormone therapy for 18 months, which is ongoing.




Page 8 – ORDER AND OPINION
       Case 6:11-cr-60131-AA     Document 288     Filed 04/17/20   Page 9 of 14




Records reveal that defendant responded well to that therapy, but he remains at high

risk for developing multiple myeloma, a bone marrow cancer which could further

weaken his immune response. Def’s Mot. for Release Ex. C. at 44.

      Defendant also offered an expert report from Dr. Thomas McNalley, a clinical

fellow and associate professor at the University of California, San Francisco. Def’s.

Reply to Mot. for Release Ex. A. Dr. McNalley opined that defendant’s underlying

comorbidities and his age put him at a higher risk to contract and suffer deleterious

effects of COVID-19. Id. at 4. Dr. McNalley recommended that defendant be released

from his current environment and allowed remain sheltered in place with minimal

contact beyond his immediate family. Id. As noted in the report, data indicates that

COVID‐19 infection is more severe or in older, male patients with hypertension,

diabetes, obesity of immunosuppression. Id at 3. And older age is associated with

increased mortality. Id. More troubling for this defendant is that that 50‐80% of

those who are currently treated for cancer, and 35‐45% persons with a history of

cancer treatment had a more severe clinical course with COVID‐19 infection, with

severity defined by ICU admission, invasive ventilation, and death. Id.at 3-4.

      As Dr. McNalley noted in his report, the only protection against COVID-19

infections is social distancing, scrupulous hand hygiene, frequent cleaning of surfaces

and avoiding travel. Id. at 4. Further, there are no effective treatment for COVID-

19 besides supportive care. Id. While the U.S. Food and Drug administration has

authorized the emergency use of chloroquine and hydroxychloroquine to treat

COVID-19, it has acknowledged that there is insufficient data to guide dosing,




Page 9 – ORDER AND OPINION
         Case 6:11-cr-60131-AA   Document 288   Filed 04/17/20   Page 10 of 14




duration, or patient selection for treatment. Id. Even so, Dr. McNalley stated that

defendant is at increased risk for serious adverse effects of chloroquine or

hydroxychloroquine sulfate, given his age and history of hypertension and transient

ischemic attacks. Id.

         Here, the defendant has shown that he is particularly vulnerable to COVID-

19 and is being held in an institution where there has been an ongoing outbreak of

cases.    The Court concludes that defendant is suffering from a serious medical

condition which significantly diminishes his ability to provide self-care in the

environment of FCI Butner. See United States v. Colvin, 2020 WL 1613943, at *4 (D.

Conn. Apr. 2, 2020)

         “The government acknowledges that [defendant’s] age and health issues make

him a defendant who may benefit from home confinement.” Gov’t Resp. to Def.’s Mot.

for Release at *1. But the government also argues that this Court should delay its

decision to allow BOP to reconsider release under the recently enacted Coronavirus

Aid, Relief, and Economic Security Act (“CARES Act”).       Pub. L. No. 116-136, §

12003(b)(2), 134 Stat. 281, 516 (March 27, 2020). Indeed, the U.S. Attorney for the

District of Oregon wrote to the Warden at FCI Butner (Low) to inform her that given

defendant’s history his office would support early transfer to home confinement under

the CARES Act.

         While the Court is sympathetic to the efforts made by BOP to combat this

outbreak, that response has been insufficient as evidenced by the number of

infections and deaths which have already occurred in federal custodial institutions.




Page 10 – ORDER AND OPINION
       Case 6:11-cr-60131-AA    Document 288     Filed 04/17/20   Page 11 of 14




See Covid-19 Cases, U.S. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

visited 4/16/2020 at 9:45 AM)     Moreover, the government has not provided any

compelling reasons why defendant, when he qualifies for compassionate release,

should be forced to wait for an administrative remedy because the BOP might grant

similar relief under the CARES Act. As discussed at oral argument on this matter,

there is no guarantee as to when or if the BOP would grant the relief sought.5 The

government is asking for more time, but this defendant, like many others, cannot

afford to wait.6

      Because defendant has shown that he is individually at high-risk for severe

illness from COVID-19 and because inmates in detention facilities are particularly

vulnerable to infection, the Court finds that defendant has demonstrated an

extraordinary and compelling reason for compassionate release.




      5  The government also argued that BOP has already released many prisoners
under the CARES ACT, and that defendant is simply further down the queue in being
considered. The Court, however, has not been able to ascertain how BOP is
prioritizing release of prisoners given this defendant’s condition compared with other
releasees. https://www.nbcnews.com/news/us-news/trump-lawyer-michael-cohen-be-
released-prison-early-over-virus-n1185901.

      6 See United States v. Andre Williams, 2020 WL 1751545 (N.D. Fla. Apr. 1.
2020). There the court granted a 78-year-old defendant’s motion for compassionate
release on April 1, 2020 but stayed release pending approval his release plan. The
defendant then tested positive for COVID-19 on April 5 and died in hospital on
April 12. BOP, Press Releases, https://www.bop.gov/resources/news/pdfs/
20200413_2_press_release_butner.pdf



Page 11 – ORDER AND OPINION
      Case 6:11-cr-60131-AA      Document 288     Filed 04/17/20   Page 12 of 14




      The Court is persuaded that the applicable § 3553(a) factors7 support

defendant’s request for compassionate release and that defendant will not pose a

threat to the community under § 3142(g). While the Court acknowledges the

seriousness of defendant’s offenses, they were nonviolent in nature.         Moreover,

defendant has been in custody since 2015 and has had not had any disciplinary issues

during that time. The effective 66-month sentence, though it would be below the

guideline range of 78 to 97 months identified by this Court at sentencing, adequately

expresses the seriousness of the offense, deters criminal conduct, and protects the

public under § 3553(a). The Court has also considered a letter from defendant to the

Court recently expressing his remorse. As detailed above, the Court finds defendant’s

serious medical conditions, some of which have developed subsequent to his original

sentencing, are a significant factor which warrants a reduction of the sentence.

      This Court is certainly is familiar with defendant’s crimes and his past

behavior. No one could have predicted the current pandemic when defendant was

sentenced almost five years ago, but even then, the Court imposed only a limited time

in custody not a potential death sentence.

      If released, defendant will be under the care of his daughter and wife at his

daughter’s residence in El Cajon, California. The government objects to this release




      7 In imposing a sentencing which is sufficient, but not greater than necessary
the Court considers inter alia, the nature and circumstances of the offense, the history
and characteristics of the defendant, community safety, the kinds of sentences
available, the need to avoid unwanted disparities in sentencing, and all other
obligations of sentencing including punishment, deterrence, and rehabilitation. 18
U.S.C. § 3553(a).


Page 12 – ORDER AND OPINION
      Case 6:11-cr-60131-AA     Document 288       Filed 04/17/20   Page 13 of 14




plan arguing that defendant has failed to follow rules in the past. This over looks

that incarceration is meant to be both punitive and rehabilitative.8 Many individuals

are noncompliant and engage in criminal behavior before serving a prison sentence.

The Court is satisfied that defendant is now prepared to comply with court orders

and the terms of his supervised release.

       The government is also concerned that defendant would be living with his wife

and daughter, who were part of his original criminal activity. The Court is persuaded

that this plan is suitable given Mrs. Joling’s compliance with the terms of her

supervised release since leaving prison almost a year ago. Additionally, the U.S.

Probation office has approved this release plan.

      Further, the Court is ordering that defendant be placed on home confinement

for 31 months as a condition of his release. Should the defendant fail to follow this

or any other condition of release, the Court can fashion an appropriate sanction which

could include further incarceration. Because of his serious medical conditions, the

nature of his original offense, his record while in BOP custody, and the length of time

already served, the Court is persuaded that defendant will not pose a threat to the

community.

///

///

///



      8 This Court has long advocated for shorter in-custody sentences and longer
terms of supervision with real services to address criminogenic issues as a way meet
this goal.


Page 13 – ORDER AND OPINION
      Case 6:11-cr-60131-AA    Document 288    Filed 04/17/20   Page 14 of 14




                                 CONCLUSION

      Pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court finds that extraordinary and

compelling reasons warrant a reduction of defendant’s sentence, that defendant does

not pose a danger to any other person or the community, that the § 3553(a) factors

support a reduction, and that the reduction is consistent with currently applicable

U.S. Sentencing Commission policy statements. The Court therefore GRANTS

Defendant’s Motion for Compassionate Release. (doc. 274 in 6:11-cr-60131-

AA; doc. 61 in 6:15-cr-00113-AA) Defendant shall be released from custody on

Monday morning April 20, 2020.

     IT IS SO ORDERED.

                 17th day of April, 2020.
     Dated this ______



                                   /s/Ann Aiken
                            _______________________
                                    Ann Aiken
                           United States District Judge




Page 14 – ORDER AND OPINION
